Fourth Court of Appeals
                                      San Antonio, Texas
                                              March 3, 2021

                                          No. 04-20-00589-CV

                                 IN RE Eloise and Ruben GUZMAN,

                          From the County Court, Guadalupe County, Texas
                                   Trial Court No. 2020-CV-0212
                              Honorable Bill Squires, Judge Presiding

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

         Real Party in Interest's opposed emergency motion for stay is GRANTED. We ORDER
the trial court proceedings are stayed pending this court's disposition of the pending motion for
rehearing. We order relator's response to the motion is due no later than March 18, 2021.


           It is so ORDERED on March 3, 2021.


                                                                   _____________________________
                                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3 day of March, 2021.


                                                                   _____________________________
                                                                   Michael A. Cruz, Clerk of Court



1
  This proceeding arises out of Cause No. 2020-CV-0212, styled Ruben Guzman and Eloise Guzman v. Mary A.
Derrick All Other Occupants, pending in the County Court, Guadalupe County, Texas, the Honorable Bill Squires
presiding.